DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 5 recites the broad recitation “an amount of from ≥ 0.1% by weight to ≤ 100% by weight”, and also recites several narrower ranges preceded by “preferably”.
Additionally, claims 8 and 10 recite the broad recitation “an energy store”, and the claim also recites “in particular an electrochemical energy store” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Glyoxal-based solvents for electrochemical energy devices to Heß (included in Applicant’s IDS filed 12/13/2019).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-5, Heß teaches an electrolyte for an energy store (Table 2, right column p. 1920), comprising an electrolyte salt and a solvent, wherein the solvent comprises 1,1,2,2-tetraethoxyethane (TEG) and/or 1,1,2,2-tetramethoxyethane (TMG) (bottom of right column of p. 1919). TEG and TMG read on claimed formula (1) where R1-R4 are C1-6-alkyl, methyl, or ethyl. 
The solvent comprises TEG or TMG in 100% by weight, based on the total weight of the electrolyte solvent, in embodiments.
	Regarding claim 8, Heß teaches a lithium ion battery (TEG- and TMG-based electrolytes for LIB material, p. 1923, right column of p. 1925) comprising an electrolyte (Table 2, right column p. 1920), comprising an electrolyte salt and a solvent, wherein the solvent comprises 1,1,2,2-tetraethoxyethane (TEG) and/or 1,1,2,2-tetramethoxyethane (TMG) (bottom of right column of p. 1919). TEG and TMG read on claimed formula (1) where R1-R4 are C1-6-alkyl, methyl, or ethyl.
	Regarding claim 10, Heß teaches the use of comprises 1,1,2,2-tetraethoxyethane (TEG) and/or 1,1,2,2-tetramethoxyethane (TMG) (bottom of right column of p. 1919) in a lithium ion battery (TEG- and TMG-based electrolytes for LIB material, p. 1923, right column of p. 1925). TEG and TMG read on claimed formula (1) where R1-R4 are C1-6-alkyl, methyl, or ethyl.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2004/0026263 to Putter.
Regarding claims 1-5, the limitation that the electrolyte is for an energy store is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115.
Potter teaches an electrolyte comprising an electrolyte salt (methyltributylammonium methosulfate, ¶0038-0040) and a solvent, wherein, per claims 1-4, the solvent comprises tetramethoxyethane (¶0049), which reads on read on claimed formula (1) where R1-R4 are C1-6-alkyl, methyl, or ethyl. A skilled artisan would understand that the solvent is necessarily 1,1,2,2-tetramethoxyethane, as the solvent must necessarily read on the formula of ¶0007-0010.
A skilled artisan would understand Putter’s electrolyte to be capable of use for an energy store because it has the claimed structure. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Per claim 5, the electrolyte comprises 975 g of tetramethoxyethane as a solvent, in addition to 419 g and 0.6*(170 g) of 102 g of a methanol as a solvent. Therefore the solvent comprises the compound of formula (1) in an amount of 975 g/(1,496 g) = 65% by weight, based on the total weight of the electrolyte solvent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/03123101 to Li, and further in view of US PGPub 2008/0194453 to Lang.
Regarding claims 1-6, Li teaches an electrolyte for an energy store comprising an electrolyte salt (¶0045) and a solvent (¶0047, 0048), where the solvent comprises, inter alia, an acetal, alkoxy-substituted ethane, an ester, and/or an ether (¶0047, 0048). Li does not specifically teach that the solvent comprises a compound of the claimed general formula (1). However, Lang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an acetal solvent having the formula (1) of that invention (¶0034-0039), as such a solvent is a suitable replacement for those taught in Li (¶0005, 0007, 0029). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Per claims 1-4, the formula of Lang’s solvent reads on the claimed formula (1), especially the particularly preferred compound of formula (2) (¶0041), equivalent to 1,1,2,2-tetramethoxyethane, which reads on the claimed formula (1) where R1-R4 are C1-6-alkyl or methyl.
	Per claim 5, Li teaches that the electrolyte comprises a mixture of solvents, wherein when two solvents are present each one may be present in a range including 1% and 99% by volume (¶0049, 0086), such that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the amount of solvent present in the electrolyte in order to optimize the properties of the electrolyte (¶0044, 0051). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	As varying the volume of two solvents in an electrolyte necessarily also requires varying the weight of each solvent, the % by weight of the solvent, based on the total weight of electrolyte solvent, of modified-Li is also varied.
	Per claim 6, Li teaches that the electrolyte comprises a mixture of solvents, wherein it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the solvent to comprise an organic solvent such as 1,3-dioxolane, open chain or cyclic carbonates as it would have merely required the choice of a known material for its art-recognized purpose (¶0048, 0049).
Regarding claim 8, Li teaches a lithium ion battery (Fig. 1) comprising an electrolyte comprising an electrolyte salt (¶0045) and a solvent (¶0047, 0048), where the solvent comprises, inter alia, an acetal, alkoxy-substituted ethane, an ester, and/or an ether (¶0047, 0048). Li does not specifically teach that the solvent comprises a compound of the claimed general formula (1). However, Lang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an acetal solvent having the formula (1) of that invention (¶0034-0039), as such a solvent is a suitable replacement for those taught in Li (¶0005, 0007, 0029). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	The formula of Lang’s solvent reads on the claimed formula (1), especially the particularly preferred compound of formula (2) (¶0041), equivalent to 1,1,2,2-tetramethoxyethane, which reads on the claimed formula (1) where R1-R4 are C1-6-alkyl or methyl.
Regarding claim 9, Li teaches a method for forming a solid electrolyte interphase (¶0081) on an electrode of an electrochemical cell comprising an anode, a cathode, and an electrolyte (Fig. 1, Abstract). The electrolyte comprises an electrolyte salt (¶0045) and a solvent (¶0047, 0048), where the solvent comprises, inter alia, an acetal, alkoxy-substituted ethane, an ester, and/or an ether (¶0047, 0048). Li does not specifically teach that the solvent comprises a compound of the claimed general formula (1). However, Lang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an acetal solvent having the formula (1) of that invention (¶0034-0039), as such a solvent is a suitable replacement for those taught in Li (¶0005, 0007, 0029). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	The formula of Lang’s solvent reads on the claimed formula (1), especially the particularly preferred compound of formula (2) (¶0041), equivalent to 1,1,2,2-tetramethoxyethane, which reads on the claimed formula (1) where R1-R4 are C1-6-alkyl or methyl.
Regarding claim 10, Li teaches the use of a compound in a lithium ion battery (Fig. 1, Abstract, ¶0045, 0047, 0048). The compound is used as a solvent in an electrolyte, the solvent comprising , inter alia, an acetal, alkoxy-substituted ethane, an ester, and/or an ether (¶0047, 0048). Li does not specifically teach that the solvent comprises a compound of the claimed general formula (1). However, Lang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an acetal solvent having the formula (1) of that invention (¶0034-0039), as such a solvent is a suitable replacement for those taught in Li (¶0005, 0007, 0029). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	The formula of Lang’s solvent reads on the claimed formula (1), especially the particularly preferred compound of formula (2) (¶0041), equivalent to 1,1,2,2-tetramethoxyethane, which reads on the claimed formula (1) where R1-R4 are C1-6-alkyl or methyl.
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Lang as applied to claim 6 above, and further in view of US PGPub 2018/0254516 to Han.
Regarding claim 7, modified-Li teaches the limitations of claim 6. Li teaches that including a cyclic carbonate in the solvent would be obvious, but does not specify one of the claimed solvents. Han teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include ethylene carbonate or propylene carbonate as solvents because such materials are well-known cyclic carbonates used as solvents in electrolytes (¶0029, 0030). 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726